Citation Nr: 0028365	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  98-12 060A	)	DATE
	)
	)



THE ISSUE

Whether a May 14, 1998, decision of the Board of Veterans' 
Appeals denying service connection for hyperopia of the right 
eye and for residuals of pneumonia to include chronic 
bronchitis and other respiratory problems, should be revised 
or reversed on the grounds of clear and unmistakable error.



REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 14, 1998, decision of the Board which 
denied service connection for hyperopia of the right eye and 
for residuals of pneumonia to include chronic bronchitis and 
other respiratory problems.  In August 1998, the Board 
received a motion for reconsideration of the Board's May 1998 
decision under the provisions of 38 C.F.R. §§ 20.1000, 
20.1001.  In September 1998, the then Acting Chairman of the 
Board denied the motion, but informed the veteran in a 
September 1998 letter that the Board would consider his 
motion as one for clear and unmistakable error (CUE) in the 
Board decision under a new law enacted in November 1997 that 
permitted review of Board decisions on the grounds of CUE.  
38 U.S.C.A. § 7111 (West Supp. 2000).  The veteran was 
informed that his motion would be reviewed after new 
regulations, which were being promulgated, became effective.

In April 1999, the Board wrote to the veteran to provide him 
a copy of the new CUE regulations.  The Board stated that it 
did not think that the veteran would be able to make the best 
possible argument on a CUE motion until he had the chance to 
review the new regulations and that, for that reason, despite 
what the Board had stated in its September 1998 letter to the 
veteran, the Board would not review his motion for 
reconsideration as a motion for CUE unless he or his 
representative informed the Board in writing within 60 days 
that the veteran wanted the motion for reconsideration 
construed as a motion for CUE.  The Board also recommended 
that the veteran enlist the aid of a representative.  In May, 
June, and July 1999, the Board received letters from the 
veteran which it construed as his request to review the prior 
Board decision on the grounds of CUE.

In May 2000, the claims file was forwarded to the veteran's 
representative for review.  In July 2000, the Board received 
a letter from the veteran's representative requesting the 
Board to proceed with its review of the motion for CUE.

FINDINGS OF FACT

1.  The veteran has not cited any statutory or regulatory 
provisions extant at the time of the May 1998 Board decision 
that were incorrectly applied, and he has not alleged that 
the correct facts, as they were known at the time of the May 
1998 Board decision were not then before the Board.

2.  The veteran has not set forth clearly and specifically in 
his motion for CUE what the alleged CUE in the May 1998 Board 
decision was or why the result of that decision would have 
been manifestly different but for the alleged error.


CONCLUSION OF LAW

The veteran has not met the pleading requirements for a claim 
of CUE in the May 14, 1998, Board decision which denied 
service connection for hyperopia of the right eye and for 
residuals of pneumonia to include chronic bronchitis and 
other respiratory problems.  38 U.S.C.A. § 7111(a) (West 
Supp. 2000); 38 C.F.R. § 20.1403, 20.1404(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error (CUE).  38 U.S.C.A. § 7111(a) 
(West Supp. 2000).  VA regulations define what constitutes 
CUE and what does not, and they provide in pertinent part:

§ 20.1403  Rule 1403.  What constitutes 
[CUE]; what does not.

(a)  General.  [CUE] is a very specific 
and rare kind of error.  It is the kind 
of error, of fact or of law, that when 
called to the attention of later 
reviewers compels the conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error.  
Generally either the correct facts, as 
they were known at the time, were not 
before the Board, or the statutory and 
regulatory provisions extant at the time 
were incorrectly applied.

(b)  Record to be reviewed -- (1)  
General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made. . . .

(c)  Errors that constitute [CUE].  To 
warrant revision of a Board decision on 
the grounds of [CUE], there must have 
been error in the Board's adjudication of 
the appeal which, had it not been made, 
would have manifestly changed the outcome 
when it was made.  If it is not 
absolutely clear that a different result 
would have ensued, the error complained 
of cannot be clear and 
unmistakable. . . .

38 C.F.R. §§ 20.1403 (1999).

VA regulations also provide that a motion for CUE in a Board 
decision must meet certain pleading requirements.  If certain 
minimum requirements are not met, the motion is dismissed 
without prejudice to refiling.  38 C.F.R. § 20.1404(a) 
(1999).  For example, the motion must be in writing; must be 
signed by the moving party or his representative; must 
contain the name of the veteran or of the moving party if 
other than the veteran; must contain the applicable VA file 
number; must identify the date of the Board decision to which 
the motion relates; and, if the decision involved more than 
one issue, the motion must identify the specific issue or 
issues to which the motion pertains.  38 C.F.R. § 20.1404(a) 
(1999).
Further pleading requirements include the following:

(b)  Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged [CUE], or 
errors, of fact or law in the Board 
decision, the legal or factual basis for 
such allegations, and why the result 
would have been manifestly different but 
for the alleged error.  Non-specific 
allegations of failure to follow 
regulations or failure to give due 
process, or any other general, 
non-specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be denied.

38 C.F.R. § 20.1404(b) (1999).

In this case, the August 1998 motion for reconsideration 
which is now accepted as a motion for CUE does meet the 
minimum pleading requirements under section 20.1404(a).  
Written on a VA Form 119, Report of Contact, by the veteran's 
representative with an attached statement written by the 
veteran, the motion is signed by the representative and the 
veteran; contains the name of the veteran; contains the 
applicable VA file number; identifies the date of the Board 
decision to which the motion relates; and, on the attached 
statement written by the veteran, identifies both issues 
denied by the Board in its May 1998 decision as the specific 
issues to which the motion pertains.  A July 2000 letter from 
the veteran's representative also fulfills the minimum 
pleading requirements of section 20.1404(a).

With regard to the pleading requirements under section 
20.1404(b), the Board notes that the veteran does not -- 
either in the documents received in August 1998 or in 
subsequent statements after the Board provided him copies of 
the new CUE regulations in April 1999 -- set forth clearly 
and specifically the alleged errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  The veteran never 
states, with regard to either of the two claims what the 
alleged error was in the May 1998 Board decision.  Moreover, 
he does not cite any statutes or regulations in existence at 
the time of the May 1998 Board decision that he believes were 
incorrectly applied in that decision, and he does not 
describe how or why the resulting decision would have been 
manifestly different but for the alleged error.

For example, in August 1998, the veteran submitted additional 
evidence with his request for the Board's reconsideration of 
its May 1998 decision.  With regard to the claim for service 
connection for hyperopia of the right eye, he noted that in 
1965 he was only 33 years old and was being treated with 
strong eye glasses for his right, or good, eye.  He further 
stated, "This was farsightedness at age 33??  Or, was this 
due to eye strain which was service-connected."  These 
statements were the extent of his argument as to why the 
Board's May 1998 decision was in error, and he provided no 
argument concerning the denial of service connection for 
residuals of pneumonia to include chronic bronchitis and 
other respiratory problems, although noting that he wished 
the "pulmonary" claim to be reconsidered by the Board.  
Subsequent letters received in 1999 and 2000 also do not 
state what the alleged error was in the Board's May 1998 
decision.

Because the veteran has not set forth clearly and 
specifically the alleged [CUE], or errors, of fact or law in 
the Board's May 14, 1998, decision, the legal or factual 
basis for such allegations, and why the result would have 
been manifestly different but for the alleged error, the 
Board concludes that the veteran has not met the pleading 
requirements of section 20.1404(b) for a claim of CUE in the 
May 14, 1998, Board decision which denied service connection 
for hyperopia of the right eye and for residuals of pneumonia 
to include chronic bronchitis and other respiratory problems.  
Therefore, his motion for CUE must be denied.  38 U.S.C.A. 
§ 7111(a) (West Supp. 2000); 38 C.F.R. § 20.1403, 20.1404(b) 
(1999).




ORDER

The motion to revise or reverse on the grounds of clear and 
unmistakable error a May 14, 1998, decision of the Board of 
Veterans' Appeals which denied service connection for 
hyperopia of the right eye and for residuals of pneumonia to 
include chronic bronchitis and other respiratory problems is 
denied.



		
	GEORGE R. SENYK
Veterans Law Judge
Board of Veterans' Appeals


 



